Appeal from an award of compensation made by the State Industrial Board and charged against the employer. The State Insurance Fund, the carrier, was relieved of liability. One issue presented is whether claimant, at the time of the accident, was engaged in work within the scope of the policy. The policy covered clerical office employees, outside salesmen, messengers and collectors, chauffeurs and their helpers, drivers and their helpers. The employer was engaged in business as a printing broker and claimant was employed as an errand boy. Just prior to the accident he had been directed by the foreman of his employer to watch a printing press, and he was injured while attempting to remove an envelope from the press. It appears that he had been directed to watch the press on other occasions. This *818type of work was not embraced within the scope of the policy. Award unanimously affirmed, with costs to the State Industrial Board. Present —- Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.